Exhibit 10.1
EOG RESOURCES, INC.
2008 OMNIBUS EQUITY COMPENSATION PLAN
ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION
     1.1 Establishment. The Company hereby establishes an equity compensation
plan, to be known as the “EOG Resources, Inc. 2008 Omnibus Equity Compensation
Plan,” as set forth in this document. The Plan permits the grant of Incentive
Stock Options, Nonqualified Stock Options, SARs, Restricted Stock, RSUs,
Performance Stock Awards, Performance Unit Awards and Other Stock-Based Awards.
The Plan will become effective as of the approval of the Plan by the Company’s
stockholders (the “Effective Date”).
     1.2 Purposes of the Plan. The purposes of the Plan are to encourage
selected persons employed by the Company and its Affiliates and other eligible
Persons to develop a proprietary interest in the growth and performance of the
Company, to generate an increased incentive to contribute to the Company’s
future success and prosperity, thus enhancing the value of the Company for the
benefit of its stockholders, and to enhance the ability of the Company and its
Affiliates to attract and retain key individuals who are essential to the
progress, growth and profitability of the Company.
     1.3 Duration of Plan. Unless sooner terminated as provided herein, the Plan
shall terminate ten years from the Effective Date. After the Plan is terminated,
no Awards may be granted but Awards previously granted shall remain outstanding
in accordance with their applicable terms and conditions and the Plan’s terms
and conditions.
ARTICLE II
DEFINITIONS
     The words and phrases defined in this Article shall have the meaning set
out below throughout the Plan, unless the context in which any such word or
phrase appears reasonably requires a broader, narrower or different meaning.
     2.1 “Affiliate” means any corporation, partnership, limited liability
company or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
     2.2 “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, SARs, Restricted Stock,
RSUs, Performance Stock Awards, Performance Unit Awards and Other Stock-Based
Awards, in each case subject to the terms and provisions of the Plan.
     2.3 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.

1



--------------------------------------------------------------------------------



 



     2.4 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
     2.5 “Board” means the board of directors of the Company.
     2.6 “Change in Control of the Company” means any of the following events
occurring after the Effective Date:
     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended from time to time, (the “Exchange Act”) (a “Covered Person”) of
Beneficial Ownership of 20% or more of either (i) the then outstanding shares of
the common stock of the Company (the “Outstanding Company Common Stock”), or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a) of this Section 2.6, the following acquisitions shall not
constitute a Change in Control of the Company: (1) any acquisition of shares of
the Company directly from the Company, (2) any acquisition of shares of the
Company by the Company, (3) any acquisition of shares of the Company by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (4) any acquisition of shares of the
Company by any corporation pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (c) of this Section 2.6; or
     (b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board;
     (c) Consummation of a reorganization, merger or consolidation or sale of
the Company or any subsidiary of the Company, or a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (2) no Covered Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the

2



--------------------------------------------------------------------------------



 



Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Combination; or
     (d) The approval by the stockholders of the Company of the liquidation or
dissolution of the Company.
     2.7 “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.
     2.8 “Committee” means the Compensation Committee of the Board.
     2.9 “Company” means EOG Resources, Inc., a Delaware corporation, or any
successor (by reincorporation, merger or otherwise).
     2.10 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).
     2.11 “Covered Employee” means an Employee who is a “covered employee,” as
defined in section 162(m) of the Code and the regulations or other guidance
promulgated by the Internal Revenue Service under section 162(m) of the Code, or
any successor statute.
     2.12 “Director” means a director of the Company who is not an Employee.
     2.13 “Director Award” means any NQSO, SAR, or Full Value Award granted to a
Director pursuant to such applicable terms, conditions, and limitations as the
Board or Committee may establish in accordance with the Plan.
     2.14 “Disability” means, with respect to an Employee, such total and
permanent disability as qualifies the Employee for benefits under the Company’s
long-term disability insurance policy or plan for Employees as then in effect
for a period of not less than three months; or in the event that the Holder is
not covered, for whatever reason, under the Company’s long-term disability
insurance policy or plan for Employees or in the event the Company does not
maintain such a long-term disability insurance policy, “Disability” means the
Holder is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. A determination of Disability may be made by a physician
selected or approved by the Committee and, in this respect, the Holder shall
submit to an examination by such physician upon request by the Committee.
     2.15 “Employee” means a person employed by the Company or any Affiliate as
a common law employee.
     2.16 “Fair Market Value” of the Stock as of any particular date means
(1) if the Stock is traded on a stock exchange, the closing sale price of the
Stock on that date as reported on the principal securities exchange on which the
Stock is traded, or (2) if the Stock is traded in the over-the-counter market,
the average between the high bid and low asked price on that date as reported in
such over-the-counter market; provided that (a) if no closing price or bid and
asked prices for the stock was so reported on that date, the closing price or
bid and asked prices for purposes of the foregoing shall be the closing price or
bid and asked prices for the last business day immediately preceding that date
for which there is a closing price or bid and asked prices for the stock or
(b) if the Stock is not so traded or if, in the discretion of the Committee,
another means of determining the fair market value of a share of Stock at such
date shall be necessary or advisable, the Committee may provide for another
method or means for determining such fair market value, which method or means
shall comply with the requirements of a reasonable valuation method as described
under Section 409A.

3



--------------------------------------------------------------------------------



 



     2.17 “Fiscal Year” means the calendar year.
     2.18 “Full Value Award” means an Award other than in the form of an ISO,
NQSO, or SAR, and which is settled by the issuance of shares of Stock.
     2.19 “Holder” means a person who has been granted an Award or any person
who is entitled to receive shares of Stock or cash under an Award.
     2.20 “Incentive Stock Option” or “ISO” means an option to purchase Stock
granted pursuant to Article V that is designated as an Incentive Stock Option
and that is intended to satisfy the requirements of section 422 of the Code.
     2.21 “Insider” shall mean an individual who is, on the relevant date, an
officer, a Director, or more than ten percent (10%) Beneficial Owner of any
class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.
     2.22 “Involuntary Termination” shall mean a Participant’s Separation From
Service at the election of the Company or Affiliate, provided that such
separation is not Termination for Cause. Involuntary Termination shall not
include transfer of assignment or location of a Participant where the
Participant is employed by the Company or an Affiliate (or one of its
subsidiaries or affiliated companies), both before and after the transfer, or
continued employment with a successor employer immediately following a corporate
reorganization or divestiture of assets or stock of the Company or an Affiliate.
     2.23 “Nonqualified Stock Option” or “NQSO” means a “nonqualified stock
option” to purchase Stock granted pursuant to Article V that does not satisfy
the requirements of section 422 of the Code.
     2.24 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.
     2.25 “Option Price” shall have the meaning ascribed to that term in
Section 5.3.
     2.26 “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms and provisions of the Plan that is
granted pursuant to Article XI.
     2.27 “Participant” means any eligible person as set forth in Article III to
whom an Award is granted.
     2.28 “Performance-Based Compensation” means compensation under an Award
that satisfies the requirements of section 162(m) of the Code for deductibility
of remuneration paid to Covered Employees.
     2.29 “Performance Goals” means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.
     2.30 “Performance Stock Award” means an Award designated as a performance
stock award granted to a Holder pursuant to Article IX.
     2.31 “Performance Unit Award” means an Award designated as a performance
unit award granted to a Holder pursuant to Article IX.
     2.32 “Period of Restriction” means the period during which Restricted Stock
is subject to a substantial risk of forfeiture (based on the passage of time,
the achievement of Performance Goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VII.

4



--------------------------------------------------------------------------------



 



     2.33 “Permissible under Section 409A” means with respect to a particular
action (such as, the grant, payment, vesting, settlement or deferral of an
amount or Award under the Plan) that such action shall not subject the
compensation at issue to be subject to the additional tax or interest applicable
under Section 409A.
     2.34 “Plan” means the EOG Resources, Inc. 2008 Omnibus Equity Compensation
Plan, as set forth in this document as it may be amended from time to time.
     2.35 “Restricted Stock” means shares of restricted Stock issued or granted
under the Plan pursuant to Article VII.
     2.36 “Restricted Stock Award” means an authorization by the Committee to
issue or transfer Restricted Stock to a Holder.
     2.37 “Retirement” means the Employee’s Separation from Service after
attainment of age 62 with at least five (5) years of service or as early as age
55 with at least five (5) years of service if such separation is approved by the
Company.
     2.38 “RSU” means a restricted stock unit credited to a Holder’s ledger
account maintained by the Company pursuant to Article VIII.
     2.39 “RSU Award” means an Award granted pursuant to Article VIII.
     2.40 “SAR” means a stock appreciation right granted under the Plan pursuant
to Article VI.
     2.41 “Section 409A” means section 409A of the Code and Department of
Treasury rules and regulations issued thereunder.
     2.42 “Separation from Service” means the termination of the Award
recipient’s employment or service relationship with the Company and all
Affiliates as determined under Section 409A.
     2.43 “Stock” means the common stock of the Company, $0.01 par value per
share (or such other par value as may be designated by act of the Company’s
stockholders).
     2.44 “Substantial Risk of Forfeiture” shall have the meaning ascribed to
that term in Section 409A.
     2.45 “Ten Percent Stockholder” means an individual, who, at the time the
applicable Option is granted, owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
Affiliate. An individual shall be considered as owning the stock owned, directly
or indirectly, by or for his brothers and sisters (whether by the whole or half
blood), spouse, ancestors, and lineal descendants; and stock owned, directly or
indirectly, by or for a corporation, partnership, estate, or trust, shall be
considered as being owned proportionately by or for its stockholders, partners,
or beneficiaries.
     2.46 “Termination for Cause” means a Participant’s Separation from Service
at the election of the Company or an Affiliate because of the Participant’s
(i) conviction of a felony (which, through lapse of time or otherwise, is not
subject to appeal); or (ii) willful refusal without proper legal cause to
perform the Participant’s duties and responsibilities; or (iii) willfully
engaging in conduct which the Participant has, or in the opinion of the
Committee should have, reason to know is materially injurious to the Company or
an Affiliate. Such separation shall be effected by notice thereof delivered by
the Company or an Affiliate to the Participant and shall be effective as of the
date stated in such notice; provided, however, that if (a) such separation is
because of the Participant’s willful refusal without proper cause to perform any
one or more duties and responsibilities and

5



--------------------------------------------------------------------------------



 



(b) within seven (7) days following the date of such notice the Participant
shall cease such refusal and shall use all reasonable efforts to perform such
obligations, the separation, if made, shall not be for cause.“
ARTICLE III
ELIGIBILITY
     The persons who are eligible to receive Awards under the Plan are Employees
and Directors. Directors are not eligible to receive ISO Awards.
ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
     4.1 Authority to Grant Awards. The Committee may grant Awards to those
Employees and Directors as the Committee shall from time to time determine,
under the terms and conditions of the Plan. Subject only to any applicable
limitations set out in the Plan, the number of shares of Stock or other value to
be covered by any Award to be granted under the Plan shall be as determined by
the Committee in its sole discretion.
     4.2 Dedicated Shares; Maximum Awards.
     (a) Number of Shares of Stock Dedicated under the Plan for Awards.
     (i) The aggregate number of shares of Stock with respect to which Awards
may be granted under the Plan is 6,000,000.
     (ii) The aggregate number of shares of Stock with respect to which Full
Value Awards may be granted under the Plan is 2,400,000.
     (iii) The aggregate number of shares with respect to which ISOs may be
granted under the Plan is 1,000,000.
     (b) Annual Award Limits. Unless and until the Committee determines that an
Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under the Plan:
     (i) The maximum number of shares of Stock with respect to which Options may
be granted to a Participant during a Fiscal Year is 500,000, plus the amount of
the Participant’s unused applicable Annual Award Limit for Options as of the
close of the previous Fiscal Year.
     (ii) The maximum number of shares of Stock with respect to which SARs may
be granted to a Participant during a Fiscal Year is 500,000, plus the amount of
the Participant’s unused applicable Annual Award Limit for Options as of the
close of the previous Fiscal Year.
     (iii) The maximum number of shares of Stock with respect to which
Performance Stock Awards may be granted to an Employee during a Fiscal Year is
50,000.
     (iv) The maximum number of shares of Stock with respect to which
Performance Unit Awards payable in Stock may be granted to an Employee during a
Fiscal Year is 50,000.
     (c) Share Usage.

6



--------------------------------------------------------------------------------



 



     (i) Each of the foregoing numerical limits stated in Sections 4.2(a) and
4.2(b) shall be subject to adjustment in accordance with the provisions of
Section 4.5. The numbers of shares of Stock stated in this Section 4.2 shall
also be increased by such number of shares of Stock as become subject to
substitute Awards granted pursuant to Article XII; provided, however, that such
increase shall be conditioned upon the approval of the stockholders of the
Company to the extent stockholder approval is required by law or applicable
stock exchange rules. Additionally, in the event that a company acquired by the
Company or an Affiliate or with which the Company or an Affiliate combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the shares of Stock authorized for grant under the
Plan; provided, that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to Employees or Directors who would have been eligible to receive awards or
grants under the pre-existing plan prior to such acquisition or combination.
     (ii) Any shares of Stock that are subject to Awards shall be counted
against these limits based on the maximum number of such shares that may be
awarded under the Award; provided that any shares of Stock that are subject to
Awards shall be counted against this limit as one (1) share of Stock for every
one (1) share of Stock granted under the Award.
     (iii) Any Awards that operate in tandem with (whether granted
simultaneously with or at a different time from) other Awards may be counted or
not counted under procedures adopted by the Committee in order to avoid double
counting.
     (iv) If any shares of Stock covered by an Award, or to which such an Award
relates, are forfeited, or if an Award otherwise expires or terminates without
the issuance or delivery of shares of Stock or is settled in cash in lieu of
shares of Stock, then, to the extent of such forfeiture, expiration,
termination, non-issuance or cash payment, the shares of Stock covered by such
Award (or to which such Award relates, or the number of shares of Stock
otherwise counted against the aggregate number of Shares available under the
Plan with respect to such Award) shall not count against the aggregate number of
shares of Stock with respect to which Awards may be granted under the Plan and
shall again be available for Awards under the Plan.
     (v) If shares of Stock are withheld from payment of an Award to satisfy tax
obligations with respect to such Award or tendered in payment of an Option Price
of an Option, such shares of Stock shall count against the aggregate number of
shares of Stock with respect to which Awards may be granted under the Plan and
shall not be available for Awards under the Plan. When a SAR is settled in
shares of Stock, the number of shares of Stock subject to the SAR under the SAR
Award Agreement will be counted against the aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan as one share for
every share subject to the SAR, regardless of the number of shares used to
settle the SAR upon exercise. The maximum number of shares of Stock available
for issuance under the Plan shall not be reduced to reflect any dividends or
Dividend Equivalents that are reinvested into additional shares of Stock or
credited as additional Restricted Stock, Restricted Stock Units, Performance
Shares, or Other Stock-Based Awards.

7



--------------------------------------------------------------------------------



 



     (vi) Any shares of Stock that again become available for grant pursuant to
this Section shall be added back as one (1) share of Stock.
     4.3 Non-Transferability. An Award shall not be transferable by the Holder
other than in domestic relations court orders or by will or under the laws of
descent and distribution or by designation, in a manner established by the
Committee, of a beneficiary or beneficiaries to exercise the rights of the
Holder and to receive any property distributable with respect to any Award upon
the death of the Holder, and shall be exercisable, during the Holder’s lifetime,
only by him or her (or his or her attorney in fact or guardian; in the case of a
permitted transfer, by a permitted transferee; in the case of death, by the
Holder’s executor, administrator or beneficiary).
     4.4 Requirements of Law. The Company shall not be required to sell or issue
any shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.
     4.5 Changes in the Company’s Capital Structure.
     (a) The existence of outstanding Awards shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.
     (b) If the Company shall effect a subdivision or consolidation of Stock or
other capital readjustment, the payment of a Stock dividend, or other increase
or reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved, that number and class or series of Stock
that would

8



--------------------------------------------------------------------------------



 



have been received by the owner of an equal number of outstanding shares of
Stock of each class or series of Stock as the result of the event requiring the
adjustment.
     (c) If while unexercised Options or other Awards remain outstanding under
the Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement or another agreement between the Holder and the
Company (provided that such exceptions shall not apply in the case of a
reincorporation merger), or as a result of the Committee’s effectuation of one
or more of the alternatives described below, there shall be no acceleration of
the time at which any Award then outstanding may be exercised, and no later than
ten days after the approval by the stockholders of the Company of such Corporate
Change, the Committee, acting in its sole and absolute discretion without the
consent or approval of any Holder, shall act to effect one or more of the
following alternatives, which may vary among individual Holders and which may
vary among Awards held by any individual Holder (provided that, with respect to
a reincorporation merger in which Holders of the Company’s ordinary shares will
receive one ordinary share of the successor corporation for each ordinary share
of the Company, none of such alternatives shall apply and, without Committee
action, each Award shall automatically convert into a similar award of the
successor corporation exercisable for the same number of ordinary shares of the
successor as the Award was exercisable for ordinary shares of Stock of the
Company):
     (1) accelerate the time at which some or all of the Awards then outstanding
may be exercised so that such Awards may be exercised in full for a limited
period of time on or before a specified date (before or after such Corporate
Change) fixed by the Committee, after which specified date all such Awards that
remain unexercised and all rights of Holders thereunder shall terminate;
     (2) require the mandatory surrender to the Company by all or selected
Holders of some or all of the then outstanding Awards held by such Holders
(irrespective of whether such Awards are then exercisable under the provisions
of the Plan or the applicable Award Agreement evidencing such Award) as of a
date, before or after such Corporate Change, specified by the Committee, in
which event the Committee shall thereupon cancel such Award and the Company
shall pay to each such Holder an amount of cash per share equal to the excess,
if any, of the per share price offered to stockholders of the Company in
connection with such Corporate Change over the exercise prices under such Award
for such shares;
     (3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the

9



--------------------------------------------------------------------------------



 



assumption or substitution over the aggregate exercise price of such Stock is
equal to the excess of the aggregate Fair Market Value of all Stock subject to
the Award immediately before such assumption or substitution over the aggregate
exercise price of such Stock, and (B) the assumed rights under such existing
Award or the substituted rights under such new Award, as the case may be, will
have the same terms and conditions as the rights under the existing Award
assumed or substituted for, as the case may be;
     (4) provide that the number and class or series of Stock covered by an
Award (whether vested or unvested) theretofore granted shall be adjusted so that
such Award when exercised shall thereafter cover the number and class or series
of Stock or other securities or property (including, without limitation, cash)
to which the Holder would have been entitled pursuant to the terms of the
agreement or plan relating to such Corporate Change if, immediately prior to
such Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or
     (5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary to reflect such Corporate Change).
     Any adjustment effected by the Committee under Section 4.5 shall be
designed to provide the Holder with the intrinsic value of his or her Award, as
determined prior to the Corporate Change, or, if applicable, equalize the Fair
Market Value of the Award before and after the Corporate Change.
     In effecting one or more of the alternatives set out in paragraphs (3),
(4) or (5) immediately above, and except as otherwise may be provided in an
Award Agreement, the Committee, in its sole and absolute discretion and without
the consent or approval of any Holder, may accelerate the time at which some or
all Awards then outstanding may be exercised.
     (d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreement evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.
     (e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.
     (f) The issuance by the Company of stock of any class or series, or
securities convertible into, or exchangeable for, stock of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of stock or obligations of the Company convertible into, or
exchangeable for, stock or other securities, shall not affect, and no adjustment
by reason of such issuance shall be made with respect to, the number, class or
series, or price of shares of Stock then subject to outstanding Options or other
Awards.

10



--------------------------------------------------------------------------------



 



     4.6 Election Under Section 83(b) of the Code. Except as specified in an
applicable Award Agreement, no Holder shall exercise the election permitted
under section 83(b) of the Code with respect to any Award. Any Holder who makes
an election under section 83(b) of the Code with respect to any Award, except as
specified in an applicable Award Agreement, shall forfeit any or all Awards
granted to him or her under the Plan.
     4.7 Forfeiture for Termination for Cause. Notwithstanding any other
provision of the Plan or an Award Agreement, if a Participant Separates From
Service based on a Termination for Cause, then as of the date of such
separation, any Awards awarded to the Holder that have not been exercised by the
Holder (including all Awards that have not yet vested) will be forfeited to the
Company. The findings and decision of the Committee or the Board, if applicable,
with respect to such matter, including those regarding the acts of the Holder
and the damage done to the Company, will be final for all purposes. No decision
of the Committee, however, will affect the finality of the discharge of the
individual by the Company or an Affiliate.
     4.8 Forfeiture Events. The Committee may specify in an Award Agreement that
the Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination for Cause, termination of the Holder’s
provision of services to the Company or its Affiliates, violation of material
policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.
     4.9 Award Agreements. Each Award shall be embodied in a written or
electronic agreement that shall be subject to the terms and conditions of the
Plan. The Award Agreement shall be in such form as determined by the Committee,
and a Holder may be required to sign the Award Agreement to the extent the
Committee determines, in its sole discretion. The Award Agreement may contain
any other provisions that the Committee in its discretion shall deem advisable
which are not inconsistent with the terms and provisions of the Plan.
     4.10 Amendments of Award Agreements. The terms of any outstanding Award
under the Plan may be amended from time to time by the Committee in its
discretion in any manner that it deems appropriate and that is consistent with
the terms of the Plan. However, no such amendment shall adversely affect in a
material manner any right of a Holder without his or her written consent. Except
as specified in Section 4.5(b), the Committee may not directly or indirectly
lower the exercise price of a previously granted Option or the grant price of a
previously granted SAR.
     4.11 Rights as Stockholder. A Holder shall not have any rights as a
stockholder with respect to Stock covered by an Option, a SAR, an RSU, a
Performance Stock Unit, or an Other Stock-Based Award until the date, if any,
such Stock is issued by the Company; and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Stock.
     4.12 Issuance of Shares of Stock. Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.
     4.13 Restrictions on Stock Received. The Committee may impose such
conditions and/or restrictions on any shares of Stock issued pursuant to an
Award as it may deem advisable or desirable. These restrictions may include, but
shall not be limited to, a requirement that the Holder hold the shares of Stock
for a specified period of time.
     4.14 Compliance With Section 409A. Awards shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A. The Plan and

11



--------------------------------------------------------------------------------



 



each Award Agreement under the Plan is intended to meet the requirements of
Section 409A and shall be construed and interpreted in accordance with such
intent. To the extent that an Award or payment, or the settlement or deferral
thereof, is subject to Section 409A the Award shall be granted, paid, settled or
deferred in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto, such
that the grant, payment, settlement or deferral shall not be subject to the
additional tax or interest applicable under Section 409A. In addition, to the
extent an Award is subject to Section 409A, a Holder’s payment under such an
Award shall be made at such time as is specified in the applicable Award
Agreement. The Award Agreement shall specify that the payment will be made
(1) by a date that is no later than the date that is two and one-half (2 1/2)
months after the end of the Fiscal Year in which the Award payment is no longer
subject to a Substantial Risk of Forfeiture or (2) at a time that is Permissible
under Section 409A.
     4.15 Date of Grant. The date on which an Option or SAR is granted shall be
the date the Company completes the corporate action constituting an offer of
stock for sale to an individual Holder under the terms and conditions of the
Option or SAR; provided that such corporate action shall not be considered
complete until the date on which the maximum number of shares that can be
purchased under the Option granted to such Holder and the minimum Option price
are fixed or determinable. If the corporate action contemplates an immediate
offer of stock for sale to a class of individuals, then the date of the granting
of an Option is the time or date of that corporate action, if the offer is to be
made immediately. If the corporate action contemplates a particular date on
which the offer is to be made, then the date of grant is the contemplated date
of the offer.
     4.16 Awards May Be Granted Separately or Together. Awards, in the
discretion of the Committee, may be granted either alone or in addition to, or
in tandem with any other Award or any Award granted under any other plan of the
Company or any Affiliate. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company or any Affiliate, may be granted either at the same time as or at
a different time from the grant of such other Award or Awards.
ARTICLE V
OPTIONS
     5.1 Authority to Grant Options. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine; provided that ISOs may be granted only to eligible Employees of
the Company or of any parent or subsidiary corporation (as permitted by
section 422 of the Code and the regulations thereunder).
     5.2 Option Agreement. Each Option grant under the Plan shall be evidenced
by an Award Agreement that shall specify (a) the Option Price, (b) the duration
of the Option, (c) the number of shares of Stock to which the Option pertains,
(d) the exercise restrictions, if any, applicable to the Option and (e) such
other provisions as the Committee shall determine that are not inconsistent with
the terms and provisions of the Plan. The Award Agreement also shall specify
whether the Option is intended to be an ISO or a NQSO.
     5.3 Option Price. The price at which shares of Stock may be purchased under
an Option (the “Option Price”) shall not be less than one hundred percent (100%)
of the Fair Market Value of the shares of Stock on the date the Option is
granted; provided, however, if the Option is an ISO granted to a Ten Percent
Stockholder, the Option Price must not be less than one hundred ten percent
(110%) of the Fair Market Value of the shares of Stock on the date of grant.
Subject to the limitations set forth in the preceding sentences of this
Section 5.3, the Committee shall determine the Option Price for each grant of an
Option under the Plan.

12



--------------------------------------------------------------------------------



 



     5.4 Duration of Option. An Option shall not be exercisable after the
earlier of (i) the general term of the Option specified in the applicable Award
Agreement (which shall not exceed seven years, or, in the case of a Ten Percent
Stockholder, no ISO shall be exercisable later than the fifth (5th) anniversary
of the date of its grant) or (ii) the period of time specified in the applicable
Award Agreement that follows the Holder’s Separation from Service.
     5.5 Amount Exercisable. Each Option may be exercised at the time, in the
manner and subject to the conditions the Committee specifies in the Award
Agreement in its sole discretion.
     5.6 Exercise of Option.
     (a) General Method of Exercise. Subject to the terms and provisions of the
Plan and the applicable Award Agreement, Options may be exercised in whole or in
part from time to time by the delivery of written, telephonic, or electronic
notice or in such other manner or means as determined by the Committee. Unless
the Committee specifies otherwise, Options may be exercised through a broker
financed exercise pursuant to the provisions of Regulation T of the Federal
Reserve Board (“Cashless Exercise”).
     (b) Form of Payment. Except in the case of a Cashless Exercise, no shares
of Stock shall be issued upon the exercise of an Option until there has been a
payment of the Option Price and any applicable withholding to the Company by any
combination of the following: (a) cash, certified check, bank draft or postal or
express money order for an amount equal to the Option Price under the Option,
(b) shares of Stock that have been owned or deemed owned by the Holder for over
six (6) months (provided that the use of such shares shall not be permitted if
it would result in an earnings charge to the Company); or (c) any other form of
payment which is acceptable to the Committee.
     5.7 Transferability–Incentive Stock Options. Notwithstanding anything in
the Plan or an Award Agreement to the contrary, no ISO granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, and
all ISOs granted to an Employee under this Article V shall be exercisable during
his or her lifetime only by such Employee.
     5.8 Notification of Disqualifying Disposition. If any Employee shall make
any disposition of shares of Stock issued pursuant to the exercise of an ISO
under the circumstances described in section 421(b) of the Code (relating to
certain disqualifying dispositions), such Employee shall notify the Company of
such disposition within ten (10) days thereof.
     5.9 $100,000 Limitation on ISOs. To the extent that the aggregate Fair
Market Value of shares of Stock with respect to which ISOs first become
exercisable by a Holder in any calendar year exceeds $100,000, taking into
account both shares of Stock subject to ISOs under the Plan and Stock subject to
ISOs under all other plans of the Company, such Options shall be treated as
NQSOs. For this purpose, the “Fair Market Value” of the shares of Stock subject
to Options shall be determined as of the date the Options were awarded. In
reducing the number of Options treated as ISOs to meet the $100,000 limit, the
most recently granted Options shall be reduced first. To the extent a reduction
of simultaneously granted Options is necessary to meet the $100,000 limit, the
Committee may, in the manner and to the extent permitted by law, designate which
shares of Stock are to be treated as shares acquired pursuant to the exercise of
an ISO.
     5.10 Separation from Service. Each Award Agreement shall set forth the
extent to which the Holder of an Option shall have the right to exercise the
Option following the Holder’s Separation from Service. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Options

13



--------------------------------------------------------------------------------



 



issued pursuant to the Award Agreement or the Plan, and may reflect distinctions
based on the reasons for the separation.
ARTICLE VI
STOCK APPRECIATION RIGHTS
     6.1 Authority to Grant SAR Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time, and from time to time, may grant SARs
under the Plan to eligible persons in such number and upon such terms as the
Committee shall determine. Subject to the terms and conditions of the Plan, the
Committee shall have complete discretion in determining the number of SARs
granted to each Holder and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such SARs.
     6.2 General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one share of Stock on the date of exercise over (b) the grant price of the SAR,
which shall not be less than one hundred percent (100%) of the Fair Market Value
of one share of Stock on the date of grant of the SAR.
     6.3 SAR Agreement. Each Award of SARs granted under the Plan shall be
evidenced by an Award Agreement that shall specify (a) the grant price of the
SAR, (b) the term of the SAR, (c) the vesting and termination provisions of the
SAR and (d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.
     6.4 Term of SAR. The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided that no SAR shall
be exercisable on or after the seventh anniversary date of its grant.
Notwithstanding any other provision of the Plan to the contrary, with respect to
a SAR that is granted in connection with an ISO: (a) the SAR will expire no
later than the expiration of the underlying ISO; (b) the value of the payout
with respect to the SAR may be for no more than one hundred percent (100%) of
the excess of the Fair Market Value of the shares of Stock subject to the
underlying ISO at the time the SAR is exercised over the Option Price of the
underlying ISO; and (c) the SAR may be exercised only when the Fair Market Value
of the shares of Stock subject to the ISO exceeds the Option Price of the ISO.
     6.5 Exercise of SAR. A SAR may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.
     6.6 Payment of SAR Amount. Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised. At the discretion of the Committee,
the payment upon the exercise of a SAR may be in cash, in Stock of equivalent
value, in some combination thereof or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
     6.7 Separation from Service. Each Award Agreement shall set forth the
extent to which the Holder of a SAR shall have the right to exercise the SAR
following the Holder’s Separation from Service. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all SARs

14



--------------------------------------------------------------------------------



 



issued pursuant to the Award Agreement or the Plan, and may reflect distinctions
based on the reasons for the separation.
ARTICLE VII
RESTRICTED STOCK AWARDS
     7.1 Authority to Grant Restricted Stock Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Awards of Restricted Stock under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine. The amount of, the
vesting and the transferability restrictions applicable to any Restricted Stock
Award shall be determined by the Committee in its sole discretion. If the
Committee imposes vesting or transferability restrictions on a Holder’s rights
with respect to Restricted Stock, the Committee may issue such instructions to
the Company’s share transfer agent in connection therewith as it deems
appropriate. The Committee may also cause the certificate for shares of Stock
issued pursuant to a Restricted Stock Award to be imprinted with any legend
which counsel for the Company considers advisable with respect to the
restrictions or, should the shares of Stock be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the shares of Stock as counsel for the Company considers necessary
or advisable to comply with applicable law.
     7.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
     7.3 Holder’s Rights as Stockholder. Subject to the terms and conditions of
the Plan, each recipient of a Restricted Stock Award shall have all the rights
of a stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award, including, without limitation, the right to vote such
Shares of Restricted Stock.
     7.4 Separation from Service. Each Award Agreement shall set forth the
extent to which Restricted Stock Awards shall vest or be forfeited upon the
Holder’s Separation from Service. Such provisions shall be determined in the
sole discretion of the Committee, need not be uniform among all Restricted Stock
Awards issued pursuant to the Award Agreement or the Plan, and may reflect
distinctions based on the reasons for separation.
     7.5 Dividends. All dividends and distributions, or the cash equivalent
thereof (whether cash, stock or otherwise), on unvested shares of Restricted
Stock shall not be paid to the Holder of such shares but the value thereof shall
be credited by the Company for the benefit of the Holder. At such time as vested
shares are delivered to the Holder, all accumulated credits for the value of
dividends and distributions or the cash equivalent thereof attributable to such
vested shares shall be paid to the Holder. Interest shall not be paid on any
such credits for dividends or distributions or the cash equivalent thereof made
by the Company for the benefit of a Holder. The Company shall have the option of
paying such credits for accumulated dividends or distributions or the cash
equivalent thereof in shares of Stock rather than in cash or other medium. (If
payment is made in Stock, the conversion to Stocks shall be at the average Fair
Market Value for the five (5) trading days preceding the date of payment.)
Credits for the value of dividends and distributions or the cash equivalent
thereof made by the Company on non-vested Restricted Stock shall be forfeited in
the same manner and at the same time as the respective shares of Restricted
Stock to which they are attributable are forfeited, except that such forfeited
credits for the value of dividends and distributions or the cash equivalent
thereof shall be canceled and shall not be available for future distribution
under the Plan.

15



--------------------------------------------------------------------------------



 



ARTICLE VIII
RESTRICTED STOCK UNIT AWARDS
     8.1 Authority to Grant RSU Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time, and from time to time, may grant RSU
Awards under the Plan to eligible persons in such amounts and upon such terms as
the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any RSU Award shall be determined by
the Committee in its sole discretion. The Committee shall maintain a bookkeeping
ledger account which reflects the number of RSUs credited under the Plan for the
benefit of a Holder.
     8.2 RSU Award. An RSU Award shall be similar in nature to a Restricted
Stock Award except that no shares of Stock are actually transferred to the
Holder until a later date specified in the applicable Award Agreement. On the
date of settlement, each RSU shall have a value equal to the Fair Market Value
of a share of Stock on such date.
     8.3 RSU Award Agreement. Each RSU Award shall be evidenced by an Award
Agreement that contains any Substantial Risk of Forfeiture, transferability
restrictions, form and time of payment provisions and other provisions not
inconsistent with the Plan as the Committee may specify.
     8.4 Form of Payment Under RSU Award. Payment under an RSU Award shall be
made in either cash or shares of Stock as specified in the applicable Award
Agreement.
     8.5 Separation from Service. Each Award Agreement shall set forth the
extent to which RSU Awards shall vest or be forfeited upon the Holder’s
Separation from Service. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all RSU Awards issued
pursuant to the Award Agreement or the Plan, and may reflect distinctions based
on the reasons for separation.
     8.6 Dividends. All dividends and distributions, or the cash equivalent
thereof (whether cash, stock or otherwise), on unvested RSU Awards shall not be
paid to the Holder of such RSU Award but the value thereof shall be credited by
the Company for the benefit of the Holder. At such time as vested shares are
delivered to the Holder, all accumulated credits for the value of dividends and
distributions or the cash equivalent thereof attributable to such vested shares
shall be paid to the Holder. Interest shall not be paid on any such credits for
dividends or distributions or the cash equivalent thereof made by the Company
for the benefit of a Holder. The Company shall have the option of paying such
credits for accumulated dividends or distributions or the cash equivalent
thereof in shares of Stock rather than in cash or other medium. (If payment is
made in Stock, the conversion to Stock shall be at the average Fair Market Value
for the five (5) trading days preceding the date of payment.) Credits for the
value of dividends and distributions or the cash equivalent thereof made by the
Company on non-vested Restricted Stock shall be forfeited in the same manner and
at the same time as the respective shares of Restricted Stock to which they are
attributable are forfeited, except that such forfeited credits for the value of
dividends and distributions or the cash equivalent thereof shall be canceled and
shall not be available for future distribution under the Plan.
ARTICLE IX
PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS
     9.1 Authority to Grant Performance Stock Awards and Performance Unit
Awards. Subject to the terms and provisions of the Plan, the Committee, at any
time, and from time to time, may grant Performance Stock Awards and Performance
Unit Awards under the Plan to eligible persons in such amounts and upon such
terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable

16



--------------------------------------------------------------------------------



 



to any Performance Stock Award or Performance Unit Award shall be based upon the
attainment of such Performance Goals as the Committee may determine. If the
Committee imposes vesting or transferability restrictions on a Holder’s rights
with respect to Performance Stock or Performance Unit Awards, the Committee may
issue such instructions to the Company’s share transfer agent in connection
therewith as it deems appropriate. The Committee may also cause the certificate
for shares of Stock issued pursuant to a Performance Stock or Performance Unit
Award to be imprinted with any legend which counsel for the Company considers
advisable with respect to the restrictions or, should the shares of Stock be
represented by book or electronic entry rather than a certificate, the Company
may take such steps to restrict transfer of the shares of Stock as counsel for
the Company considers necessary or advisable to comply with applicable law.
     9.2 Performance Goals. Unless and until the Committee proposes for
stockholder vote and the stockholders approve a change in the general
Performance Goals set forth in this Article IX, the Performance Goals upon which
the issuance, payment or vesting of an Award to a Covered Employee that is
intended to qualify as Performance-Based Compensation shall be limited to one or
more of the following Performance Goals, which may be based on one or more
business criteria that apply to the Holder, one or more business units of the
Company, or the Company as a whole: total stockholder return, increased revenue,
net income, earnings per share, stock price, market share, return on capital
employed, return on equity, return on assets, operating income, earnings before
interest and taxes, cash flow, cash flow from operations, unit costs, cost
reductions, production volume growth, reserve replacement ratio, finding costs,
and/or debt-to-total capitalization ratio. Goals may also be based on
performance relative to a peer group of companies.
     Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Performance
Stock or Performance Unit Awards, it is intended that the Plan will conform with
the standards of section 162(m) of the Code and Treasury Regulations §
1.162-27(e)(2)(i), and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals, the Committee must
certify in writing that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Performance Stock or
Performance Unit Awards made pursuant to the Plan shall be determined by the
Committee.
     9.3 Time of Establishment of Performance Goals. With respect to a Covered
Employee, a Performance Goal for a particular Performance Stock Award or
Performance Unit Award must be established by the Committee prior to the earlier
to occur of (a) 90 days after the commencement of the period of service to which
the Performance Goal relates or (b) the lapse of 25 percent of the period of
service, and in any event while the outcome is substantially uncertain.
     9.4 Written Agreement. Each Performance Stock Award or Performance Unit
Award shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.
     9.5 Form of Payment Under Performance Unit Award. Payment under a
Performance Unit Award shall be made in cash and/or shares of Stock as specified
in the Holder’s Award Agreement.
     9.6 Holder’s Rights as Stockholder With Respect to a Performance Stock
Award. Subject to the terms and conditions of the Plan or as otherwise provided
in an Award Agreement, each Holder of a Performance Stock Award shall have all
the rights of a stockholder with respect to the shares of Stock issued to the
Holder pursuant to the Award during any period in which such issued shares of
Stock are subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such shares of Stock.

17



--------------------------------------------------------------------------------



 



     9.7 Increases Prohibited. None of the Committee or the Board may increase
the amount of compensation payable under a Performance Stock or Performance Unit
Award. If the time at which a Performance Stock or Performance Unit Award will
vest or be paid is accelerated for any reason, the number of shares of Stock
subject to, or the amount payable under, the Performance Stock or Performance
Unit Award shall be reduced pursuant to Department of Treasury Regulation
section 1.162-27(e)(2)(iii) to reasonably reflect the time value of money.
     9.8 Stockholder Approval. No payments of Stock or cash will be made to a
Covered Employee pursuant to this Article IX unless the stockholder approval
requirements of Department of Treasury Regulation section 1.162-27(e)(4) are
satisfied.
     9.9 Dividends. All dividends and distributions, or the cash equivalent
thereof (whether cash, stock or otherwise), on unvested shares of Performance
Stock and Performance Units shall not be paid to the Holder of such shares but
the value thereof shall be credited by the Company for the benefit of the
Holder. At such time as vested shares are delivered to the Holder, all
accumulated credits for the value of dividends and distributions or the cash
equivalent thereof attributable to such vested shares shall be paid to the
Holder. Interest shall not be paid on any such credits for dividends or
distributions or the cash equivalent thereof made by the Company for the benefit
of a Holder. The Company shall have the option of paying such credits for
accumulated dividends or distributions or the cash equivalent thereof in shares
of Stock rather than in cash or other medium. (If payment is made in Stock, the
conversion to Stocks shall be at the average Fair Market Value for the five
(5) trading days preceding the date of payment.) Credits for the value of
dividends and distributions or the cash equivalent thereof made by the Company
on non-vested Performance Stock or Performance Unit Award shall be forfeited in
the same manner and at the same time as the respective shares of Performance
Stock or Performance Units to which they are attributable are forfeited, except
that such forfeited credits for the value of dividends and distributions or the
cash equivalent thereof shall be canceled and shall not be available for future
distribution under the Plan.
     9.10 Company’s Executive Officer Annual Bonus Plan. The issuance of shares
of Performance Stock or Performance Units under the Plan may also be in lieu of
cash payments under the Company’s Executive Officer Annual Bonus Plan, based
upon attainment of the performance criteria established under the terms of the
Company’s Executive Officer Annual Bonus Plan.
ARTICLE X
DIRECTOR AWARDS
     All Awards to Directors shall be determined by the Board or Committee.
ARTICLE XI
OTHER STOCK-BASED AWARDS
     11.1 Authority to Grant Other Stock-Based Awards. The Committee may grant
to eligible persons other types of equity-based or equity-related Awards not
otherwise described by the terms and provisions of the Plan (including the grant
or offer for sale of unrestricted shares of Stock) in such amounts and subject
to such terms and conditions, as the Committee shall determine. Such Awards may
involve the transfer of actual shares of Sock to Holders, or payment in cash or
otherwise of amounts based on the value of shares of Stock and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.
     11.2 Value of Other Stock-Based Award. Each Other Stock-Based Award shall
be expressed in terms of shares of Stock or units based on shares of Stock, as
determined by the Committee.

18



--------------------------------------------------------------------------------



 



     11.3 Payment of Other Stock-Based Award. Payment, if any, with respect to
an Other Stock-Based Award shall be made in accordance with the terms of the
Award, in cash or shares of Stock as the Committee determines.
     11.4 Separation from Service. The Committee shall determine the extent to
which a Holder’s rights with respect to Other Stock-Based Awards shall be
affected by the Holder’s Separation from Service. Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Other Stock-Based Awards issued pursuant to the Plan.
ARTICLE XII
SUBSTITUTION AWARDS
     Awards may be granted under the Plan from time to time in substitution for
stock options and other awards held by employees of other entities who are about
to become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent (50%)
of the issued and outstanding stock of another corporation as the result of
which such other corporation will become an Affiliate. The terms and conditions
of the substitute Awards so granted may vary from the terms and conditions set
forth in the Plan to such extent as the Board at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the Award in
substitution for which they are granted.
ARTICLE XIII
CHANGE IN CONTROL OF THE COMPANY
     13.1 Change in Control of the Company. Upon the occurrence of a Change in
Control of the Company, unless otherwise specifically prohibited under
applicable laws or by the rules and regulations of any governing governmental
agencies or national securities exchanges, or unless the Committee shall
determine otherwise in the Award Agreement:
     (a) Any and all Options and SARs granted hereunder shall become immediately
vested and exercisable upon the date (a) a press release is issued announcing a
pending shareholder vote or other transaction which, if approved or consummated,
would constitute a Change of Control, or (b) a tender offer or exchange is
publicly announced or commenced which, if consummated, would constitute a Change
of Control;
     (b) any Period of Restriction and restrictions imposed on Restricted Stock
and Restricted Stock Units shall lapse upon the date (a) a press release is
issued announcing a pending shareholder vote or other transaction which, if
approved or consummated, would constitute a Change of Control, or (b) a tender
offer or exchange is publicly announced or commenced which, if consummated,
would constitute a Change of Control;
     (c) the target payout opportunities attainable under all outstanding Awards
of Performance Stock and Performance Units shall be deemed to have been fully
earned based on targeted performance being attained as of the effective date of
the Change in Control of the Company;
          (i) The vesting of all Awards denominated in shares of Stock shall be
accelerated as of the effective date of the Change in Control of the Company,
and shall be paid out to Participants within thirty (30) days following the
effective date of the Change in Control of the

19



--------------------------------------------------------------------------------



 



          Company. The Committee has the authority to pay all or any portion of
the value of the shares of stock in cash;
          (ii) Awards denominated in cash shall be paid to Participants in cash
within thirty (30) days following the effective date of the Change in Control of
the Company; and
     (d) unless otherwise specifically provided in a written agreement entered
into between the Participant and the Company, the Committee shall pay out all
Other Stock-Based Awards.
     (e) Subject to the acceleration of vesting of outstanding Options, the
Committee, in its discretion, may provide that in the event of a Change in
Control of the Company pursuant to Section 2.6(b) or (c), no later than ten
(10) days after the approval by the stockholders of the Company of such merger,
consolidation, reorganization, sale, lease, or exchange or assets or dissolution
or such election of directors, or in the event of a Change in Control of the
Company pursuant to Section 2.6(a), no later than thirty (30) days after the
occurrence of such Change in Control of the Company, that (i) Options may be
exercised in full only for a limited period of time on or before a specified
date (before or after such Change in Control of the Company) fixed by the
Committee, after which specified date all unexercised Options and all rights of
the Participants thereunder shall terminate, or (ii) require the mandatory
surrender to the Company by selected Participants of some or all of the
outstanding Options held by such Participants as of a date, before or after such
Change in Control of the Company, specified by the Committee, in which event the
Committee shall thereupon cancel such Options and the Company shall pay to each
Participant an amount of cash per share of stock equal to the excess, if any of
the “Change in Control of the Company Value” of the shares of stock subject to
such Option over the Option Price(s) under such Options for such shares of
stock.
     For the purpose of this Section 13.1(e), “Change in Control of the Company
Value” shall equal the amount determined in clause (i), (ii), or (iii),
whichever is applicable, as follows: (i) the per share price of the Stock
offered to stockholders of the Company in any such merger, consolidation,
reorganization, sale of assets, or dissolution transaction, (ii) the per share
price of the Stock offered to stockholders of the Company in any tender offer or
exchange offer whereby a Change in Control of the Company takes place, or
(iii) if such Change in Control of the Company occurs other than pursuant to a
tender or exchange offer, the Fair Market Value per share of the shares in which
such Options being surrendered are exercisable, as determined by the Committee
as of the date determined by the Committee to be the date of cancellation and
surrender of such Options. In the event that the consideration offered to
stockholders of the Company in any transaction consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.
     13.2 Delay of Payment due to Section 409A. Notwithstanding Section 16.1, if
a payment under an Award Agreement is subject to Section 409A and if the Change
of Control definition contained in the Award Agreement does not comply with the
definition of “change of control” for purposes of a distribution under
Section 409A, then any payment of an amount that is otherwise accelerated under
this Article shall be delayed until the earliest time that such payment would be
Permissible under Section 409A.
ARTICLE XIV
ADMINISTRATION
     14.1 Awards. The Plan shall be administered by the Committee or, in the
absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full and exclusive power and authority to administer the
Plan and to take all

20



--------------------------------------------------------------------------------



 



actions that the Plan expressly contemplates or are necessary or appropriate in
connection with the administration of the Plan with respect to Awards granted
under the Plan.
     14.2 Authority of the Committee. The Committee shall have full and
exclusive power to interpret and apply the terms and provisions of the Plan and
Awards made under the Plan, and to adopt such rules, regulations and guidelines
for implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business relating to
the Plan or Awards made under the Plan, and the vote of a majority of those
members present at any meeting shall decide any question brought before that
meeting. Any decision or determination reduced to writing and signed by a
majority of the members shall be as effective as if it had been made by a
majority vote at a meeting properly called and held. All questions of
interpretation and application of the Plan, or as to Awards granted under the
Plan, shall be subject to the determination, which shall be final and binding,
of a majority of the whole Committee. No member of the Committee shall be liable
for any act or omission of any other member of the Committee or for any act or
omission on his own part, including but not limited to the exercise of any power
or discretion given to him under the Plan, except those resulting from his own
gross negligence or willful misconduct. In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including but not limited to the following rights, powers and authorities to
(a) determine the persons to whom and the time or times at which Awards will be
made; (b) determine the number and exercise price, if any, of shares of Stock
covered in each Award subject to the terms and provisions of the Plan;
(c) determine the terms, provisions and conditions of each Award, which need not
be identical and need not match the default terms set forth in the Plan;
(d) determine whether, to what extent, under what circumstances and how Awards
may be canceled, forfeited, or suspended; (e) determine whether, to what extent,
and under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the Holder thereof
or of the Committee; (f) accelerate the time at which any outstanding Award will
vest; (g) interpret, construe and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (h) prescribe, amend and
rescind rules and regulations relating to administration of the Plan; (i) make a
determination as to the right of any person to receive payment of an Award or
other benefit; and (j) make all other determinations and take all other actions
deemed necessary, appropriate or advisable for the proper administration of the
Plan.
     The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award to a Holder in the manner and to
the extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate to one
or more of its members or to one or more officers of the Company, and/or its
Affiliates or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any person to whom it has
delegated duties or powers as aforesaid may employ one or more persons to render
advice with respect to any responsibility the Committee or such person may have
under the Plan. The Committee may, by resolution, authorize one or more officers
of the Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees or Directors to be recipients of Awards and
(b) determine the size of any such Awards; provided, however, (i) the Committee
shall not delegate such responsibilities to any such officer for Awards granted
to an Employee that is considered an Insider; (ii) the resolution providing such
authorization sets forth the total number of Awards such officer(s) may grant;
and (iii) the officer(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.
The Committee may employ attorneys, consultants, accountants, agents, and other
persons, any of whom may be an Employee, and the Committee, the Company, and its
officers and Board shall be entitled to rely upon the advice, opinions, or
valuations of any such persons.

21



--------------------------------------------------------------------------------



 



     14.3 Decisions Binding. All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, its Affiliates, its stockholders, Holders and the estates
and beneficiaries of Holders.
     14.4 No Liability. Under no circumstances shall the Company, its
Affiliates, the Board or the Committee incur liability for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan
or the Company’s, its Affiliates’, the Committee’s or the Board’s roles in
connection with the Plan.
ARTICLE XV
AMENDMENT OR TERMINATION OF PLAN
     15.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 15.2, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that, no amendment of the Plan shall be made
without the approval of the Company’s stockholders if such stockholder approval
is required by applicable law or stock exchange rules and, except as provided in
Section 4.5, without the prior approval of the Company’s stockholders, the
Committee shall not directly or indirectly lower the Option Price of a
previously granted Option, (b) cancel an Option when the Option Price exceeds
the Fair Market Value of the underlying shares of Stock in exchange for another
Award (other than in connection with substitute Awards) or (c) take any other
action with respect to an Option that may be treated as a “repricing” under the
rules and regulations of the New York Stock Exchange (or any other principal
national securities exchange on which the Company is then listed).
     15.2 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.
ARTICLE XVI
MISCELLANEOUS
     16.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.
     16.2 No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been

22



--------------------------------------------------------------------------------



 



granted to him, and nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or its Affiliates to terminate
any Holder’s employment at any time or for any reason not prohibited by law.
     16.3 Tax Withholding. The Company or any Affiliate shall be entitled to
deduct from other compensation payable to each Holder any sums required by
federal, state, local or foreign tax law to be withheld with respect to the
vesting or exercise of an Award or lapse of restrictions on an Award. In the
alternative, the Company may require the Holder (or other person validly
exercising the Award) to pay such sums for taxes directly to the Company or any
Affiliate in cash or by check within one day after the date of vesting, exercise
or lapse of restrictions. In the discretion of the Committee, and with the
consent of the Holder, the Company may reduce the number of shares of Stock
issued to the Holder upon such Holder’s exercise of an Option to satisfy the tax
withholding obligations of the Company or an Affiliate. At the request of a
Holder, the Company may, in its discretion, withhold amounts in excess of the
statutory minimum withholding obligation if permitted by applicable law and to
the extent such withholding does not result in adverse accounting treatment.
     The Committee may, in its discretion, permit a Holder to satisfy any
statutory tax withholding obligation arising upon the vesting of an Award by
delivering to the Holder a reduced number of shares of Stock in the manner
specified herein. If permitted by the Committee and acceptable to the Holder, at
the time of vesting of shares under the Award, the Company shall (a) calculate
the amount of the Company’s or an Affiliate’s statutory tax withholding
obligation on the assumption that all such shares of Stock vested under the
Award are made available for delivery, (b) reduce the number of such shares of
Stock made available for delivery so that the Fair Market Value of the shares of
Stock withheld on the vesting date approximates the Company’s or an Affiliate’s
statutory tax withholding obligation and (c) in lieu of the withheld shares of
Stock, remit cash to the United States Treasury and/or other applicable
governmental authorities, on behalf of the Holder, in the amount of the
statutory tax withholding obligation. The Company shall withhold only whole
shares of Stock to satisfy its statutory tax withholding obligation. The
withheld shares of Stock not made available for delivery by the Company shall be
retained as treasury shares or will be cancelled and the Holder’s right, title
and interest in such shares of Stock shall terminate.
     The Company shall have no obligation upon vesting or exercise of any Award
or lapse of restrictions on an Award until the Company or an Affiliate has
received payment sufficient to cover the statutory tax withholding obligation
with respect to that vesting, exercise or lapse of restrictions. Neither the
Company nor any Affiliate shall be obligated to advise a Holder of the existence
of the tax or the amount which it will be required to withhold.
     16.4 Gender and Number. If the context requires, words of one gender when
used in the Plan shall include the other and words used in the singular or
plural shall include the other.
     16.5 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     16.6 Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.
     16.7 Other Compensation Plans. The adoption of the Plan shall not affect
any other option, incentive or other compensation or benefit plans in effect for
the Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees and Directors.

23



--------------------------------------------------------------------------------



 



     16.8 Retirement and Welfare Plans. Neither Awards made under the Plan nor
shares of Stock or cash paid pursuant to such Awards, may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any Affiliate’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
participant’s benefit.
     16.9 Other Awards. The grant of an Award shall not confer upon the Holder
the right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
     16.10 Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
     16.11 Law Limitations/Governmental Approvals. The granting of Awards and
the issuance of shares of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
     16.12 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.
     16.13 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.
     16.14 Investment Representations. The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the shares of Stock for investment and
without any present intention to sell or distribute such Stock.
     16.15 Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (a) determine which Affiliates shall be covered by the Plan; (b)
determine which persons employed outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d) establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable — any subplans and modifications to Plan terms and procedures
established under this Section 16.15 by the Committee shall be attached to the
Plan document as Appendices; and (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Securities Exchange Act of 1934, as amended, the Code,
any securities law or governing statute or any other applicable law.
     16.16 Arbitration of Disputes. Any controversy arising out of or relating
to the Plan or an Award Agreement shall be resolved by arbitration conducted
pursuant to the arbitration rules of the American Arbitration Association. The
arbitration shall be final and binding on the parties.

24



--------------------------------------------------------------------------------



 



     16.17 Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Texas, to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.
     16.18 Prior Plans. The Plan shall serve as the successor to the Company’s
Amended and Restated 1992 Stock Option Plan, the Amended and Restated 1994 Stock
Plan and the Amended and Restated 1993 Nonemployee Directors Stock Option Plan
(the “Prior Plans”) and no further grants shall be made under the Prior Plans
from and after the Effective Date of the Plan, except for awards with respect to
shares of Stock which by reason of the terms of the Prior Plans are again made
available for grant due to the forfeiture or cancellation of awards outstanding
as of the Effective Date. All outstanding awards under the Prior Plans shall
continue to be governed by the terms and conditions of the instrument evidencing
such grant or issuance. Notwithstanding any provision in the Plan to the
contrary, no provision of the Plan is intended to modify, extend or renew any
awards granted under the Prior Plans. Any provision in the Plan that is contrary
to a provision in the Prior Plans that would create a modification, extension or
renewal of such award is hereby incorporated into the Plan. All terms,
conditions and limitations, if any, that are set forth in any previously granted
award agreement shall remain in full force and effect under the terms of the
respective plan pursuant to which it was issued.

25